Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 07/07/2022. Claims 1, 2, 8, 11, 15 and 16 have been amended. Claims 1-20 are allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 02/17/2005 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method, a system and a program product for determining content-dependent deltas between data sectors. The detailed implementation indicates: (1) A storage system comprising: a plurality of embedded storage devices; and (2) a plurality of storage system controllers, operatively coupled to the plurality embedded storage devices via a bus, the plurality of storage system controllers to: identify a first content-dependent feature associated with a data sector; determine a baseline data sector associated with the data sector; assign a deduplicated data object associated with the data sector to be the baseline data sector; determine a content-dependent delta between the first content-dependent feature and a second content-dependent feature of the baseline data sector; and provide the content-dependent delta and an indicator to the baseline data sector for storage on the plurality of storage devices.
	
 4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].





Hung Le
08/10/2022

/HUNG D LE/Primary Examiner, Art Unit 2161